Concurring Opinion with Reservation by
Mr. Justice Musmanno:
I concur in the decision in this ease and with all that is said in the Opinion of the Court with the exception of the citation of the two cases of Commonwealth ex rel. Roth v. Musmanno, 384 Pa. 359, and Schlesinger *98Petition, 367 Pa. 476. I file this short Opinion only because I would not want my approval of the decision to be interpreted as an acquiescence in the citation of those two cases as authority for the conclusions contained therein. In my view of the matter, those two cases were badly decided and, therefore, do not represent the law. I believe that counsel for the defendant here were fully justified in advancing the Both and Behlesinger decisions in support of their erroneous position that Beilan was not accorded due process of law, because if Alice Roth, in her case, was not accorded due process of law, then Beilan was denied it also. If Schlesinger was entitled to a writ of prohibition against the presiding judge in his case, Beilan should have asked for an injunction against the Philadelphia Board of Public Education in this case.
Of course, it is not my intention here to say any more about the Both and Behlesinger cases than I have just said. It is enough to refer to In Re Grand Jury, 98 P.L.J., 152; In re: Schlesinger Contempt, 99 P.L.J., 247; and In re: Schlesinger Contempt, 99 P.L.J., 275.
The Opinion written by Mr. Justice Chidsey in this case is an excellent one, and it is regrettable that it had to be marred by the reference, with approval, to the Roth and Schlesinger cases, supra.